Citation Nr: 0423351	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-08 258	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for refractive error of 
the eyes.

2.  Entitlement to service connection for bilateral eye 
disability, to include corneal scars.

3.  Entitlement to service connection for back disability.

4.  Entitlement to an increased disability rating for 
residuals of a right knee injury with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1983 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
transferred to the RO in Huntington, West Virginia, in March 
2001.  The veteran testified before the undersigned at a 
hearing held in Washington, DC in April 2004.

The Board notes that the veteran's representative, in a 
September 2002 statement, concluded his argument with respect 
to the instant appeal by stating "...we conclude that the 
etiological and influential relationship between the 
veteran's knee condition and other claimed disabilities, be 
resolved in [the veteran's] favor."  The Board notes that at 
no other point has the veteran or his representative 
suggested that any of the veteran's claimed nonservice-
connected disabilities were caused or chronically worsened by 
service connected disability.  If the veteran does desire to 
claim service connection on a secondary basis for any 
disability, he should so notify the RO.

The issues of entitlement to service connection for bilateral 
eye disability (to include corneal scars) and back 
disability, as well as the issue of entitlement to an 
increased disability rating for the residuals of right knee 
injury with degenerative joint disease, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has refractive error of his eyes.


CONCLUSION OF LAW

The claim for service connection for refractive error of the 
eyes is without legal merit.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case VA, in a September 2000 correspondence, 
advised the veteran that he needed to submit competent 
medical evidence of a current bilateral eye disorder, 
competent medical evidence of a link between any bilateral 
eye disorder and an injury or disease incurred in or 
aggravated by his period of service, and competent medical or 
lay evidence that the injury or disease that led to the eye 
disorder was incurred in or aggravated during the time he 
served.  Thereafter, a rating decision dated in January 2001 
denied service connection for refractive error of the eyes.  
The Board notes in passing that the rating decision also 
denied service connection for bilateral eye disability other 
than refractive error; that issue is addressed in the remand 
portion of this action.  The record reflects that the veteran 
was provided with notice of the January 2001 rating decision, 
and was provided with a statement of the case in May 2002 
which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The statement of the case also 
provided the veteran with the text of 38 C.F.R. § 3.159, as 
well as of 38 C.F.R. § 3.303(c).  

The record reflects that the veteran has not been adequately 
advised of the information and evidence necessary to 
substantiate his claim for service connection for refractive 
error of the eyes, other than with respect to the September 
2000 correspondence described above.  Nor has he been 
adequately advised of what evidence VA would obtain on his 
behalf and of what evidence he was responsible for 
submitting, or that he should submit any relevant evidence in 
his possession.  As will be discussed in further detail 
below, however, the claim addressed in this decision is 
limited to that of entitlement to service connection for 
refractive error of the eyes, and not for any other bilateral 
eye abnormality (as noted previously, the issue of 
entitlement to service connection for bilateral eye 
disability, to include corneal scars, is addressed in the 
remand portion of this action).  VA regulations specifically 
provide that refractive error of the eye as such is not 
considered a disease or injury within the meaning of 
applicable legislation (i.e. 38 U.S.C.A. 
§ 1131).  Consequently, there is no legal basis for the 
veteran's claim.

In VAOPGCPREC 5-2004, VA's Office of General Counsel held 
that under 38 U.S.C. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  The opinion also held that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The Board notes that the reasoning in 
VAOPGCPREC 5-2004 appears to extend to VA's duty under 
38 U.S.C.A. § 5103(a) to advise a claimant of what evidence 
VA will obtain on his behalf and of what evidence he is 
responsible for submitting.  The Board consequently finds 
that the veteran is not entitled to notice in this case which 
comports with 38 U.S.C.A. § 5103(a) or 38 C.F.R. § 3.159(b).  
The veteran was advised of the January 2001 rating decision, 
as well as the provisions of 38 C.F.R. § 3.303(c).  Based on 
the procedural history of this case, therefore, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.

With respect to VA's duty to assist the veteran, as noted 
above, pursuant to VAOPGCPREC 5-2004, VA is not required to 
assist the veteran with respect to the claim for service 
connection for refractive error of the eyes.  The Board 
nevertheless notes that the record contains the veteran's 
service medical records as well as VA treatment records for 
August 1992 to September 2001.  The record contains a June 
1993 letter by an attorney suggesting that the veteran had 
applied for disability benefits from the Social Security 
Administration (SSA).  In addition, the veteran's 
representative, at the April 2004 hearing, requested that VA 
obtain more recent VA treatment records from the VA Medical 
Center in Martinsburg, West Virginia, although he offered no 
explanation as to their relevance.  Given that the instant 
claim for service connection lacks a legal basis for 
entitlement, however, the Board finds that remanding the 
claim to obtain any records from the SSA or from the 
Martinsburg, West Virginia VA Medical Center is not 
warranted.  

In sum, the facts relevant to this appeal have been properly 
developed to the extent necessary and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  Therefore, the veteran 
has not been prejudiced as a result of the Board proceeding 
to the merits of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service medical records show that the veteran's uncorrected 
bilateral visual acuity from his entrance into service until 
his discharge remained 20/20.  The records show that he 
presented in March 1983 with subconjunctival hemorrhaging of 
the right eye; no other eye abnormalities were identified.  
In January 1984 he presented with complaints of visual 
disturbances after his oven "exploded"; physical 
examination of his eyes revealed no identified abnormalities.  
In June 1985 he complained of blurred vision and difficulty 
with swallowing.  He reported that he had been struck in the 
face recently, and the examiner noted the presence of 
swelling and bruising of the right eye.  In June 1986 he was 
treated for itchy and watering eyes attributed to allergic 
rhinitis.

On file are VA treatment records for August 1992 to September 
2001, which show that the veteran presented in July 2000 with 
complaints of blurred vision and floaters.  Physical 
examination showed that his conjunctivae, corneae and sclerae 
were normal.  No icterus was present, and external ocular 
movements were normal.  His pupils and fundi were normal and 
no hemorrhages or exudates were present.  He thereafter 
attended an eye consultation in October 2000, at which time 
he reported experiencing blurred vision and floaters 
(particularly when looking at bright lights).  He reported 
experiencing eye trauma in service.  Physical examination 
disclosed the presence of ocular melanosis and small 
epithelial scars on both eyes.  The veteran was diagnosed 
with refractive error.

In an August 2000 statement the veteran contends that his eye 
problems originated from contact with a tree branch in 
service.  At his April 2004 hearing before the undersigned, 
the veteran presented no testimony specific to refractive 
error, but did indicate that debris entered his eyes in 
service from the fallout of missile launches he witnessed 
while working at a missile testing site.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Refractive error of the eye is not considered a 
disease or injury for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2003).

The veteran contends that the refractive error affecting his 
eyes originated in or as a result of service.  As indicated 
above, however, the applicable regulation specifically states 
that refractive error of the eye, as such, is not considered 
a disease or injury for VA compensation purposes.  See Terry 
v. Principi, 340 F.3d 1378 (Fed. Cir. 2003). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since, pursuant to 38 C.F.R. § 3.303(c), 
refractive error of the eye as such is not considered a 
disease or injury for VA compensation purposes, the veteran's 
claim must be denied as legally insufficient.


ORDER

Entitlement to service connection for refractive error of the 
eyes is denied.


REMAND

As noted previously, under 38 U.S.C.A. § 5103, VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Review of the record discloses that, with respect to the 
claims remaining on appeal, the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims.  Nor has he been advised as to 
what evidence VA would obtain for him and of what information 
or evidence he was responsible for submitting.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate. 

The veteran contends that he has bilateral eye disability 
(including corneal scars) and back disability as a result of 
injuries received in service.  He also contends that the 
evaluation currently assigned his right knee disorder does 
not accurately reflect the severity of that disability.

Turning first to bilateral eye disability, as noted 
previously, service medical records document treatment in 
March 1983 for right eye subconjuctival hemorrhaging; in 
January 1984 for visual disturbances following a mishap 
involving an oven; and in June 1985 for blurred vision after 
he was struck in the face.  As also noted previously, there 
is no post-service medical evidence of corneal scarring or 
any other eye disability until October 2000.  In an August 
2000 statement the veteran indicates that his eye disorders 
resulted from being struck in the face by a tree branch in 
service.  In a June 2002 statement and in testimony before 
the undersigned, the veteran instead explained that his 
current bilateral eye disability resulted when debris entered 
his eyes during missile launches occurring during his duty at 
a missile test site in service.  The Board notes that the 
veteran has not been afforded a VA examination in connection 
with his claim, and concludes that a VA examination of the 
veteran addressing the etiology of any currently present eye 
disorder would be helpful in the adjudication of the instant 
claim. 
 
With respect to the veteran's back disorder, service medical 
records document complaints of back pain in September 1986 
after a ride at a fairground.  In November 1986 he was 
treated for low back pain after lifting cables.  The report 
of his examination for discharge is silent for any 
complaints, finding or diagnosis of back disability.  VA 
treatment records for August 1992 to September 2001 show that 
he presented in July 2000 with complaints of back pain he 
attributed to a service injury; the veteran was diagnosed 
with history of chronic back pain secondary to traumatic 
injuries.  Later records show that he was diagnosed with 
lower back post-traumatic arthritis, although X-ray studies 
of the lumbar spine in March 2001 were negative for any 
abnormalities.  An April 2001 entry indicates that the 
veteran had lumbar strain.  Under the circumstances, the 
Board is of the opinion that the veteran should be afforded a 
VA examination to address the etiology of any back disorder.
 
Turning to the increased rating issue, the record reflects 
that the veteran was last examined for his right knee 
disorder in August 2000.  Unfortunately, while the examiner 
provided findings with respect to pain, weakness and 
limitation of right knee motion, he did not provide findings 
with respect to any instability or subluxation of the knee.  
X-ray studies at the time of the examination showed the 
presence of right knee arthritis.  At his April 2004 hearing 
before the undersigned, the veteran testified as to the 
presence of instability in the knee.  He additionally 
contended that his right knee disability had increased in 
severity since the August 2000 VA examination.

The veteran's right knee disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board 
notes that VA's Office of General Counsel, in a precedent 
opinion (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  Given the veteran's complaints of 
instability in the knee, as well as his contention that the 
knee disorder has increased in severity since August 2000, 
and as the August 2000 examiner did not provide any findings 
regarding instability or subluxation in the right knee, the 
Board concludes that additional examination of the right knee 
disorder is warranted.

The Board lastly notes that on file is a June 1993 letter by 
an attorney who suggests that the veteran had applied for 
disability benefits from the Social Security Administration.  
Records associated with the veteran's application for SSA 
disability benefits are potentially relevant to the instant 
appeal and should be obtained.




Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims 
for service connection for back and 
bilateral eye disabilities and his 
claim for an increased rating for 
the residuals of a right knee injury 
with degenerative joint disease.  
The letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the remaining claims on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, the RO 
should obtain medical records for 
the veteran from the VA Medical 
Center in Martinsburg, West Virginia 
for September 2001 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

5.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
right knee disability; and the 
nature, extent and etiology of any 
back disorder.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
right knee instability or 
subluxation should be noted.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee 
disability on the veteran's ability 
to work.  

With respect to any back disability 
identified, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the back disability is 
etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

6.  The RO should also arrange for 
the veteran to undergo a VA 
ophthalmological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any right and left eye 
disorders.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to each right 
and left eye disorder identified, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the eye disorder is etiologically 
related to service.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issues on appeal.  
With respect to the increased rating 
issue, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 
The RO should consider application 
of VAOPGCPREC 23-97, if appropriate.  
The RO should also determine whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



